Citation Nr: 0735575	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-21 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 



INTRODUCTION

The veteran had service in the regular Philippine Scouts from 
March 1941 to April 1942 and from June 1945 to June 1946, 
prisoner of war status from April 1942 to December 1942, and 
no casualty status from April 1943 to June 1945.  The 
appellant seeks surviving spouse benefits.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim for service connection for the veteran's 
cause of death.  In July 2007, the appellant testified before 
the Board.  


FINDINGS OF FACT

1.  Many years after service, the veteran developed severe 
malnutrition and pulmonary tuberculosis, from which he died 
in November 2000.  These conditions were not caused by any 
incident of service.  

2.  At the time of the veteran's death, service connection 
was not established for any disorders.

3.  The veteran is not presumed to have died of a service-
connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2007).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as tuberculosis, if they are 
shown to be manifest to a degree of 10 percent or more within 
three years following the veteran's separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).    

Service connection may also be granted on a presumptive basis 
for certain diseases specific as to former prisoners of war, 
such as malnutrition, if they are shown to be manifest to a 
degree of 10 percent or more at any time following the 
veteran's separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).    

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The veteran died in November 2000.  A November 2000 death 
certificate listed his cause of death as severe malnutrition 
due to pulmonary tuberculosis.  

The veteran was not service-connected for any condition prior 
to his death.  The evidence of record does not show that the 
veteran was diagnosed with or treated for pulmonary 
tuberculosis or malnutrition while in recognized service.    

The first post-service clinical evidence of pulmonary 
tuberculosis is a March 1964 VA medical report where the 
veteran was found to have minimal pulmonary tuberculosis that 
was probably inactive.  The first post-service clinical 
evidence of symptoms relating to malnutrition is a February 
1967 VA medical report where the veteran complained of 
suffering from moderate chest and back pain on the right side 
accompanied by a productive cough and slight weight loss and 
anorexia.  Examination of the lungs revealed vocal and 
tactile fremiti louder on the right side with breath sounds 
being fairly heard and no rales appreciated.  The veteran was 
diagnosed with and treated for minimal, inactive pulmonary 
tuberculosis on the right side on that date as well as on 
August 1967.     

On VA examination in November 1968, the veteran was found to 
have no cough, equal chest expansion, and no rales.  His 
lungs had vocal and tactile fremiti and diminished breath 
sounds in the right apex.  He was diagnosed with chronic, 
minimal, inactive pulmonary tuberculosis on the right side.  

Private medical records dated from December 1970 to February 
1983 show that the veteran received intermittent treatment 
for chronic tuberculosis that ranged in severity from being 
minimally active to far advanced.  A February 1983 private 
medical report noted that the veteran was poorly nourished.    

An April 2005 letter from a private physician stated that the 
veteran had received treatment in the tuberculosis program of 
the medical center since August 2000 but had died in his home 
in November 2000 without completing the program.  At no time 
did any treating provider relate the veteran's tuberculosis 
or malnutrition to his period of service.    

The appellant testified before the Board at a travel board 
hearing in July 2007.  She testified that she believed that 
the veteran's cause of death was due to his military service 
because he was coughing and suffering from swelling of the 
lower extremities after discharge from service.  She reported 
that the veteran had tuberculosis and malnutrition during 
service, but all of the doctors who had treated him were 
deceased.      

Malnutrition is a disease specific to prisoners of war for 
which presumptive service connection may be granted.  
38 C.F.R. §§ 3.307(a)(5), 3.309(c) (2007).  However, the 
evidence of record shows that the veteran's malnutrition was 
due to his intercurrent and chronic disease of pulmonary 
tuberculosis.  The evidence of record does not include any 
competent medical evidence relating malnutrition to the 
veteran's service or to his prisoner of war service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds no probative evidence of a 
direct medical nexus between military service and the cause 
of the veteran's death.  Indeed, the evidence of record 
weighs against such a finding.  Thus, service connection for 
the cause of the veteran's death is not warranted.  In 
addition, tuberculosis was not diagnosed within three years 
of separation, and the veteran's malnutrition was a result of 
his tuberculosis rather than his period of service, so 
presumptive service connection for cause of the veteran's 
death is not warranted.   

The Board has also considered the appellant's assertions that 
the veteran's death was related to his active service.  The 
appellant, however, as a layperson, is not competent to give 
a medical opinion on diagnosis or etiology of a disorder.  
See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. 
Brown, 10 Vet. App. 183 (1997) (layperson generally not 
capable of opining on matters requiring medical knowledge).  

The appellant contends that the evidence shows continuity of 
symptoms after discharge and supports her claim for service 
connection.  However, the first       post-service evidence 
of the veteran's pulmonary tuberculosis is in March 1964, 
approximately 18 years after his separation from service, and 
the first post-service evidence of the veteran's malnutrition 
is in February 1967, approximately 21 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In sum, the evidence shows that the veteran developed 
pulmonary tuberculosis and severe malnutrition, which led to 
his death, many years after service.  These fatal conditions 
were not service-connected, and the competent medical 
evidence of record is against a finding that the veteran's 
tuberculosis and malnutrition were caused by any incident of 
service.  The weight of the evidence shows that no disability 
incurred in or aggravated by service either caused or 
contributed to the veteran's death.  As a preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2005 and rating 
decisions in May 2005 and February 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2006 statement of the case.  The 
claimant received additional notice in September 2007.  
However, the Board finds that issuance of a supplemental 
statement of the case is not required because no evidence was 
received after the May 2006 statement of the case.  38 C.F.R. 
§ 19.31.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the veteran's diagnosed disorder is the result of any 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2007).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


